Title: 11th.
From: Adams, John Quincy
To: 


       A fresh breeze, and good wind, at about 11 o’clock, we spy’d a sail, and at ¾ after 12 we spoke to her. Found her to be an English Schooner from New York, bound to Jamaica. She left New York five days ago, and they suppose her at 69d. 40m. Longitude meridian of London which is two degrees, thirty minutes, west from Paris. Our Captain supposes us, at 72d. 55m. from Paris: which makes 45 minutes, or 16 leagues difference. ¼ of an hour after we spoke to her we saw another sail, which was a large ship. She pass’d about a league windward of us. At about 3 o’clock we made a third, and as the wind blew very fresh in an hour’s time she was as far behind us as she was when we first perceiv’d her. It was a large brig, and seem’d going directly opposite to our course. At about 6 o’clock, the wind blew hard, and for a quarter of an hour we ran at least at the rate of 10 knots. In the evening: it lightened so sharp and so frequently that the horizon appeared all in a flame. At midnight, it blew a storm, notwithstanding which we sounded but found no bottom.
      